Citation Nr: 1044482	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-26 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for a service-connected left knee disability.

2.  Entitlement to a disability rating in excess of 10 percent 
for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1986 to October 1996.

These matters comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's increased rating claims for his bilateral knees 
were last assessed for VA purposes during an examination 
conducted in October 2006, and the Veteran's claims were last 
adjudicated by the RO in a statement of the case issued in July 
2007.  However, in December 2008 the Veteran submitted evidence 
reflecting that his bilateral knee disabilities have increased in 
severity since they were last assessed.  

Regarding the Veteran's right knee disability, an October 2007 
private treatment record reflects the Veteran's report that his 
right knee disability was more severe than his left knee 
disability, as he reported that his right knee disability had 
been progressively increasing in severity, whereas his left knee 
disability had been largely asymptomatic.  On physical 
examination, the Veteran had marked right knee crepitus when 
compared to his left knee, and an interpretation of x-rays of the 
Veteran's knees seemed to indicate that the Veteran's right knee 
arthritis was more significant than his left knee arthritis.  The 
Veteran further reported that various treatment methods for his 
right knee pain, including anti-inflammatories, steroid 
injections, viscosupplement injections, and unloading braces, had 
all been unsuccessful in managing his right knee pain.  The 
treating orthopedist noted that no other treatment options were 
available to the Veteran, with the exception of a total knee 
replacement, and he opined that the Veteran was not a suitable 
candidate for this procedure due to his relatively young age.  

Regarding the Veteran's left knee disability, September 2008 
private treatment records and diagnostic studies revealed a 
possible left knee lateral meniscal tear.  The Veteran 
subsequently had the left knee meniscal tear surgically repaired 
in November 2008.  The corresponding operative report reflects 
post-operative diagnoses of left knee lateral meniscal tear with 
grade three chondrosis of the lateral femoral condyle, grade two 
to three chondrosis of the lateral tibial plateau, and grade two 
chondrosis of the patellofemoral joint.  

The Board notes that when compared to the medical evidence of 
record when the Veteran's claim was last adjudicated, this newly 
submitted evidence suggests an increase in the severity of the 
Veteran's bilateral knee disabilities.  Moreover, as a procedural 
matter, the Board is required to remand these claims for initial 
consideration of this newly submitted evidence, as the Veteran 
did not waive initial RO review when submitting this evidence.  

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA medical center in 
Nashville, Tennessee, all copies of any 
records of the Veteran's VA treatment records 
from July 2007 to the present.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of the various 
manifestations of his service-connected 
bilateral knee disabilities.  

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and such review should be 
noted in the examination report.  

The examination should assess the stability 
of the Veteran's knees and must include range 
of motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional loss 
associated with the knee due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, and pain on use or manipulation.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the knee or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

The Veteran's bilateral knee surgical scars 
should be described with attention to rating 
factors, including their measurements and 
whether the scars are painful on examination, 
unstable, or affect knee function.  

The examination report should also include 
the examiner's opinion regarding the effect 
of the Veteran's service-connected bilateral 
knee disabilities on the Veteran's 
employability.  

3.  Then, after reviewing all evidence 
associated with the Veteran's claims file 
since the issuance of the statement of the 
case in July 2007, including the Veteran's 
private orthopedic treatment records, re-
adjudicate the Veteran's claims.  If the 
Veteran is not awarded the full benefit 
sought with respect to either claim, provide 
him with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


